JOHN HANCOCK BOND TRUST CLASS R3 SHARES DISTRIBUTION PLAN PURSUANT TO RULE 12b-1 As of June 26, 2013 WHEREAS, John Hancock Bond Trust (the “Trust”) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), and offers for public sale shares of beneficial interest in several series (each series a “Fund”); WHEREAS, the shares of beneficial interest of each Fund are divided into one or more classes, one of which is designated Class R3, as applicable; WHEREAS, the Trust desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act for the Class R3 shares, and the Board of Trustees has determined that there is a reasonable likelihood that adoption of said plan will benefit Class R3 and its shareholders; and WHEREAS, the Trust has entered into a Distribution Agreement with John Hancock Funds, LLC (“John Hancock”) pursuant to which John Hancock has agreed to serve as Distributor of the Class R3 shares of the Funds of the Trust; NOW, THEREFORE, the Trust, with respect to the Class R3 shares, hereby adopts this Plan Pursuant to Rule 12b-1 (“Plan”) in accordance with Rule 12b‑1 under the 1940 Act on the following terms and conditions: 1.
